Citation Nr: 9914333	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fractures of the first and second metatarsals of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to August 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Pittsburgh, Pennsylvania RO.  This case was 
before the Board in May 1997 when it was remanded for 
additional development.


REMAND

The veteran contends that his service-connected right foot 
disability is more disabling than currently evaluated.

In the May 1997 Remand, the Board directed the RO to obtain 
the names and addresses of all health care providers where 
the veteran had received treatment for his service-connected 
right foot disability since 1994, and to request copies of 
any previously unobtained clinical records. 

By letter dated in May 1997, the RO requested that the 
veteran provide the names and addresses of all health care 
providers where he had received treatment for his service-
connected right foot disability since 1994.  While the 
veteran responded in a September 1997 statement that he had 
received treatment at the Butler VA Medical Center (VAMC), 
the RO apparently did not attempt to obtain the Butler VAMC 
treatment records for association with the claims folder.

In addition, the May 1997 Remand also directed that the 
veteran be afforded a VA orthopedic examination to determine 
the nature and severity of his service-connected residuals of 
fractures of the first and second metatarsals of the right 
foot, as distinguished from his service-connected residuals 
of frozen feet, in accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that case, the United States Court of 
Appeals for Veterans Claims (Court) specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  In this 
regard it is noted that 38 C.F.R. § 4.40 requires that rating 
of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
adequately portray functional loss due to pain.  

The evidence of record indicates that while the veteran 
underwent a VA special examination of the feet in November 
1997, the report of examination does not contain all the 
information specifically requested in the May 1997 Remand.  
The November 1997 VA examination report notes the veteran's 
complaints of plantar foot pain and mid foot pain with 
radiation of numbness and tingling into the first and second 
toes.  The examiner noted range of motion of the foot and 
ankle as "within normal limits," and further noted that the 
veteran walked with an antalgic gait.  The examiner stated 
that the veteran's plantar fasciitis was unrelated to the 
service-connected disability at issue.  Diagnosis included 
probable post-traumatic neuroma of the deep peroneal nerve to 
the right foot.  The Board notes that while the examiner 
commented on pain, no determinations were made concerning 
weakness, fatigability and incoordination in terms of the 
degree of additional range of motion loss.  In accordance 
with the guidance provided in DeLuca, these additional 
findings, or the absence of these symptoms, is an essential 
part of rating the disability at issue.  In view of the 
foregoing, the veteran should be afforded a VA examination to 
clarify the nature and severity of his residuals of fractures 
of the first and second metatarsals of the right foot.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the May 1997 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should obtain complete 
treatment records from Butler VAMC.  If 
these records are not available it should 
be so certified for the record.

2.  The veteran should be scheduled for a 
VA orthopedic and neurologic examinations 
in order to ascertain the nature and 
severity of his service-connected 
residuals of fractures of the first and 
second metatarsals of the right foot.  
The orthopedic examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present 
due to the service-connected residuals of 
fractures of the first and second 
metatarsals of the right foot, as 
distinguished from any other disabilities 
of the right foot.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  All indicated tests and 
x-ray examinations should be conducted.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review.

3.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the appellant, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



